Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 2/10/2022, in addition to Applicant’s remarks (see pages 12-15) filed on Date and further search.  Claims 20, 22-31, 33-39 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claim 20, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 20, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations computing the initial position of the target object using the second to-be-matched key frame group,
wherein, the first to-be-matched key frame group is obtained by: acquiring the visual feature map and visual words of a current frame of an image of the target object; and searching the visual feature map, to find out all key frames which have a common visual word with the current frame of the image of the target object and are not connected to the 
Claims 22-31, 33-39 are allowable based on their dependency on claim 20 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHUONG A NGO/Primary Examiner, Art Unit 2645